           Case 3:20-cv-01882-SI   Document 38   Filed 02/08/21   Page 1 of 11




Bruce L. Campbell, OSB No. 925377
bruce.campbell@millernash.com
John C. Clarke, OSB No. 153245
john.clarke@millernash.com
MILLER NASH GRAHAM & DUNN LLP
3400 U.S. Bancorp Tower 111 S.W. Fifth Avenue
Portland, Oregon 97204
Phone: 503.224.5858

Christopher Knauf, admitted pro hac vice
ck@drlcenter.org
Anthony Pinggera, admitted pro hac vice
acp@drlcenter.org
DISABILITY RIGHTS LEGAL CENTER
1541 Wilshire Boulevard, Suite 400
Los Angeles, California 90017
Phone: 213.736.1031

Amy Robertson, admitted pro hac vice
arobertson@creeclaw.org
Timothy Fox, admitted pro hac vice
tfox@creeclaw.org
Pilar Gonzales Morales, admitted pro hac vice
pgonzalez@creeclaw.org
CIVIL RIGHTS EDUCATION AND
ENFORCEMENT CENTER
1245 E. Colfax Avenue, Suite 400
Denver, Colorado 80218
Phone: 303.757.7901




Page 1 -     DECLARATION OF HEATHER VAN WILDE IN SUPPORT OF PLAINTIFFS’
             MOTION FOR PRELIMINARY INJUNCTION
4834-9405-7174.2
            Case 3:20-cv-01882-SI            Document 38      Filed 02/08/21      Page 2 of 11




                                       UNITED STATES DISTRICT COURT

                                           DISTRICT OF OREGON

                                            PORTLAND DIVISION


 PHILIP WOLFE, KATALINA DURDEN,                         Case No. 3:20-cv-01882-SI
 MELISSA LEWIS, JUNIPER SIMONIS,
 individually, and DISABILITY RIGHTS
 OREGON, an Oregon nonprofit and                        DECLARATION OF HEATHER VAN
 advocacy corporation,                                  WILDE IN SUPPORT OF PLAINTIFFS’
                                                        MOTION FOR PRELIMINARY
                         Plaintiffs,                    INJUNCTION

           v.

CITY OF PORTLAND, a municipal
corporation; TED WHEELER, in his official
capacity; CHUCK LOVELL, in his official
capacity; MULTNOMAH COUNTY, a
political subdivision of the State; MICHAEL
REESE, in his official capacity; TERRI
DAVIE, in her official capacity; CHAD
WOLF, in his individual capacity;
ALEJANDRO MAYORKAS, in his official
capacity; DONALD WASHINGTON, in his
individual and official capacity; and DOES 1-
100, individual and supervisory officers of
local, state, and federal government,

                         Defendants.

                    I, Heather Van Wilde, hereby declare and state as follows:

                    1.       My name is Heather Van Wilde. I am 39 years old and I reside in

 Portland, Oregon. I make this declaration on personal knowledge of the matters stated in this

 declaration or from sources deemed reliable.

                    2.       I am a person with several disabilities. I am a veteran of the United States

 Air Force. As a result of my military service, I am living with multiple disabilities, including

 Post-Traumatic Stress Disorder (PTSD), chronic migraines, and patellofemoral syndrome, a form

Page 2 -        DECLARATION OF HEATHER VAN WILDE IN SUPPORT OF PLAINTIFFS’
                MOTION FOR PRELIMINARY INJUNCTION
 4834-9405-7174.2
           Case 3:20-cv-01882-SI       Document 38        Filed 02/08/21    Page 3 of 11




of traumatic arthritis. I have separately been diagnosed with vertigo and fibromyalgia, a

disability that is characterized by chronic, unspecified pain throughout my body. My

fibromyalgia also results in chronic fatigue that negatively impacts my sleep quality.

                   3.   As a result of my disabilities, I was prescribed and must use a walker. The

primary use of my walker is to act as a stabilizer due to my vertigo condition. If I am walking

and experience vertigo, I can grab the walker and remain upright or pause and wait for the

episode to pass. The walker also helps alleviate some pain from my patellofemoral syndrome and

allows me a space to place heavy items, which further reduces stress on my knees and back.

                   4.   My Veterans Affairs care providers have prescribed several health aides to

help manage my PTSD. I have an attendant who accompanies me to public places, as my PTSD

symptoms of hypersensitivity, jumpiness and dissociation typically occur in public places. My

attendant can accompany me on public transit without paying the transit fare. I have also been

prescribed a day-to-day aide who lives with me.

                   5.   I attend protests in Oregon as an independent journalist to document the

experiences of protesters and hold law enforcement accountable for their actions. I began

attending protests in Portland on June 11, 2020.

                   6.   Law enforcement has failed to accommodate my disabilities on multiple

occasions, which has caused me to suffer harm.

                   7.   On August 6th, 2020, I attended a nighttime protest at the Portland East

Police Precinct as an independent journalist. At approximately 12:37 am on the 7th, law

enforcement made their first announcement using a Long Range Acoustic Device (LRAD),

declaring that the street in front of the East Precinct was closed.

                   8.   I believe that the volume, inflection or range of the LRAD announcement

triggered an extreme vertigo episode. I dropped to my knees, hands pressed to my ears to try to




Page 3 -     DECLARATION OF HEATHER VAN WILDE IN SUPPORT OF PLAINTIFFS’
             MOTION FOR PRELIMINARY INJUNCTION
4834-9405-7174.2
           Case 3:20-cv-01882-SI        Document 38       Filed 02/08/21     Page 4 of 11




dampen the volume of the announcement. I was unable to comprehend the specific language of

the order that was being given due to the pain that I was in.

                   9.    Unknown people came up to me and tried to lead me away, but I shouted

that I couldn’t move while the LRAD was in use. Someone also tried to give me earplugs, but I

couldn’t let go of my ears to put them in.

                   10.   The LRAD briefly stopped and I attempted to get off the ground, only to

drop to my knees again as the LRAD was used for another announcement. When the second

announcement was over, I was finally able to get the earplugs offered to me into my ears.

                   11.   Since I could not understand the announcements due to the pain I

experienced, I assumed that I was in violation of a police order. I attempted to leave the area

after the second LRAD announcement, unsure of which direction to travel.

                   12.   I was still shaken from the two LRAD incidents, and I was overcome by a

bout of nausea so powerful that I had to hide behind a vehicle in a parking lot to wait for it to

pass before going any further. After approximately two to three minutes, I recovered enough to

make my way out of the area.

                   13.   After this incident, I attempted to reach out to law enforcement

representatives to start a conversation regarding my concerns about my safety and that of other

press and protestors with disabilities, and to request ADA accommodations for my disabilities.

                   14.   On August 9, 2020, I sent an email to the PPB’s Equity Manager as well

as the ADA coordinators for Mayor Wheeler (in his capacity as Police Commissioner) and

Commissioner Fritz (in her capacity as Commissioner of the Office of Equity and Human

Rights). At the time, the PPB did not have an ADA coordinator.

                   15.   I made several specific requests in this accommodations email: 1) that law

enforcement not bull rush at or near me; 2) that I be afforded sufficient time and space to safely

comply if a media dispersal order is necessary; 3) that any LRAD that is used in my vicinity be


Page 4 -     DECLARATION OF HEATHER VAN WILDE IN SUPPORT OF PLAINTIFFS’
             MOTION FOR PRELIMINARY INJUNCTION
4834-9405-7174.2
           Case 3:20-cv-01882-SI        Document 38       Filed 02/08/21    Page 5 of 11




pointed away from me; and 4) that law enforcement not point strobes, bright lights, or flashing

lights at me. I also reminded the city about the federal injunction that was in place and requested

that law enforcement not make dispersal orders that do not explicitly exempt media.

                   16.   On August 23rd, 2020, after ensuring that I waited more than five business

days since requesting ADA accommodations, I attended a protest at the North Precinct. I

positioned myself at the front steps of the Boys & Girls club nearby, where I was out of the way

of other press and protesters, as well as leaving the sidewalk clear for the eventual dispersal by

police.

                   17.   Any time that I was filming from the day I began covering protests, I wore

a press pass on a lanyard with my name and photo. At this particular protest on August 23rd, I

also had a Canon DSLR camera with external flash around my neck, a gas mask with a CBRN

filter, and a bright pink hard hat with ‘PRESS’ in two-inch-tall black block letters printed on the

left and right sides. The helmet also has a large sticker with my company logo on the back, and a

small label-maker style sticker on the front with my full name. The camera was mounted on my

walker using an eight-foot ‘selfie stick’.

                   18.   I maintained my position in front of the Boys & Girls club until

approximately 11:36 pm, when a rush of protestors and police ran by.

                   19.   An officer yelled at me to move. I responded that I was press.

                   20.   The officer made a gesture indicating that he still wanted me to move and,

as verified from footage captured by me on my camera, one second later grabbed my walker and

started to move it away from me. A true and correct copy of video reflecting this incident has

been filed with this declaration via thumb drive and is marked as Exhibit 1.

                   21.   I yelled out that the walker was mine, but the officer dragged my walker

out of my reach. I attempted to reach for it, fearing that he was going to continue moving it away

from me.


Page 5 -     DECLARATION OF HEATHER VAN WILDE IN SUPPORT OF PLAINTIFFS’
             MOTION FOR PRELIMINARY INJUNCTION
4834-9405-7174.2
           Case 3:20-cv-01882-SI        Document 38       Filed 02/08/21      Page 6 of 11




                   22.   In the attempt to grab my walker, I fell, breaking the seal on my gas mask

and flooding me with tear gas.

                   23.   The effects of the tear gas were immediate. My eyes burned and watered,

making it impossible for me to see for some time. Mucous poured out of my nose, and I coughed

uncontrollably.

                   24.   Footage captured of me on the ground just after I fell shows that the

officer moved my walker approximately 10-15 feet away from me.

                   25.   The fall itself aggravated my current disabilities. I experience body pain

and discomfort often due to my patellofemoral syndrome and fibromyalgia, but the fall caused

this pain to noticeably increase. Several days later, I was still experiencing unusual levels of

discomfort in my right knee and left shoulder. Approximately ten minutes after being hit with

tear gas, I was able to recover enough to move away from the area to a safe location where a

support person evacuated me and took me home.

                   26.   Upon review of footage from other journalists on the ground that night, it

appears that I was the only press member targeted for dispersal. Several press members were

within arms-reach of police officers, and rarely were they asked to step back, much less told to

leave or physically engaged with.

                   27.   Approximately three to four days after this encounter, I was treated at the

hospital for traumatic pain in my knees and shoulder and respiratory issues, specifically a very

raw and sore throat, brought about as a response to inhaling tear gas.

                   28.   In the months since the event, I have had difficulty sleeping, alternating

between insomnia and lethargy. I also have an increase in bodily pain associated with my

fibromyalgia. Medications that were previously effective have had less effect on this increased

pain. My left shoulder, which normally is my better shoulder, has had consistent increased pain

that started directly after my fall the night of August 23rd.


Page 6 -     DECLARATION OF HEATHER VAN WILDE IN SUPPORT OF PLAINTIFFS’
             MOTION FOR PRELIMINARY INJUNCTION
4834-9405-7174.2
           Case 3:20-cv-01882-SI        Document 38       Filed 02/08/21    Page 7 of 11




                   29.   My PTSD symptoms have increased as well. I dissociate more easily and

find it difficult to concentrate, and I am more hyper-vigilant in public settings than I have been

before. Leaving the house by myself is much more difficult now without an attendant or my aide

with me for social support.

                   30.   Since the incident on August 23rd, I have only documented one protest.

Due to my increased anxiety and PTSD symptoms, I positioned myself so far away from the

action of the protest that my footage is essentially useless.

                   31.   The actions of law enforcement directly affected my decision to pursue

coverage of other topics unrelated to protests, which in turn caused donations from viewers of

my livestream to drop significantly. The donations I received from my coverage of the Portland

protests were used to upgrade my equipment, pay for transportation, and other expenses related

to continuing my independent journalism. Without these donations, I have been unable to move

forward in this career path at this time.

                   32.   After sending my ADA accommodations email requests on August 9th, I

waited 17 calendar days, a total of 12 business days, with no response from any recipient of my

emails. On August 22, 2020, I opened public records requests with the city to attempt to track my

emails, so that I might know whether my ADA requests had been forwarded to any other

persons.

                   33.   I was not able to request public records information from the PPB Liaison

office because I could not find information on how to request this type of record.

                   34.   On September 10th, 2020, I finally received a response to my records

request from the city, confirming that my ADA accommodation request that was sent to Mr.

Washington, the ADA coordinator for Mayor Wheeler, had not been responded to, forwarded, or

used in any other way. On September 21st, 2020, the city also confirmed that my email to Ms.




Page 7 -     DECLARATION OF HEATHER VAN WILDE IN SUPPORT OF PLAINTIFFS’
             MOTION FOR PRELIMINARY INJUNCTION
4834-9405-7174.2
           Case 3:20-cv-01882-SI          Document 38      Filed 02/08/21   Page 8 of 11




Adamsick, ADA coordinator for Commissioner Fritz, also was not responded to, forwarded, or

used in any other way. It seems that my ADA requests had been entirely ignored.

                    I declare under penalty of perjury and under the laws of the United States,

pursuant to 28 U.S.C. § 1746 that the foregoing is true and correct to the best of my

knowledge, memory, and belief.

                   Executed on February 5th, 2021, in Portland, Oregon.


                                                 s/ Heather Van Wilde
                                                 Heather Van Wilde




Page 8 -     DECLARATION OF HEATHER VAN WILDE IN SUPPORT OF PLAINTIFFS’
             MOTION FOR PRELIMINARY INJUNCTION
4834-9405-7174.2
           Case 3:20-cv-01882-SI         Document 38    Filed 02/08/21     Page 9 of 11




                                      CERTIFICATE OF SERVICE

                   I hereby certify that I served the foregoing DECLARATION OF HEATHER

VAN WILDE IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

on the attorney or party listed below on the date set forth below by the method(s) indicated:


    JEFFREY BOSSERT CLARK                              ☐     First-class mail, postage prepaid
    Acting Assistant Attorney General                  ☐     Facsimile, pursuant to ORCP 9 F
    BILLY J. WILLIAMS
    United States Attorney                             ☐     Hand-delivery
    JOHN V. COGHLAN                                    ☐     Overnight courier, delivery prepaid
    Deputy Assistant Attorney General                  ☐     E-mail, pursuant to ORCP 9 G
    ALEXANDER K. HAAS
    Director, Federal Programs Branch                       E-mail copy, as a courtesy only
    BRIGHAM J. BOWEN                                        OJD EFILING SYSTEM, if
    Assistant Director, Federal Programs Branch              registered at the party’s email
    MICHAEL P. CLENDENEN, DC #1660091                        address as recorded on the date of
    Trial Attorney                                           service in the eFiling system,
    U.S. Department of Justice                               pursuant to UTCR 21.100.
    Civil Division, Federal Programs Branch
    1100 L Street, NW                                  ☐     Other
    Washington, D.C. 20530
    Telephone: (202) 353-0693
    Facsimile: (202) 616-8460

             Attorneys for Defendants Wolf and
             Washington in their official capacity


    ELLEN F. ROSENBLUM, OSB #753239                    ☐     First-class mail, postage prepaid
    Attorney General                                   ☐     Facsimile, pursuant to ORCP 9 F
    DREW K. BAUMCHEN, OSB #045032
    Senior Assistant Attorney General                  ☐     Hand-delivery
    Department of Justice                              ☐     Overnight courier, delivery prepaid
    1162 Court Street NE                               ☐     E-mail, pursuant to ORCP 9 G
    Salem, OR 97301-4096
    Telephone: (503) 947-4700                               E-mail copy, as a courtesy only
    Facsimile: (503) 947-4791                               OJD EFILING SYSTEM, if
    Email: ellen.f.rosenblum@doj.state.or.us                 registered at the party’s email
           Drew.Baumchen@doj.state.or.us                     address as recorded on the date of
                                                             service in the eFiling system,
             Attorneys for Defendant Terri Davie             pursuant to UTCR 21.100.
                                                       ☐     Other




Page 1 -     Certificate of Service

4834-9405-7174.2
           Case 3:20-cv-01882-SI      Document 38      Filed 02/08/21   Page 10 of 11




    DANIEL SIMON, OSB #124544                          ☐    First-class mail, postage prepaid
    Deputy City Attorney                               ☐    Facsimile, pursuant to ORCP 9 F
    LINDA LAW, OSB #943660
    Chief Deputy City Attorney                         ☐    Hand-delivery
    linda.law@portlandoregon.gov                       ☐    Overnight courier, delivery prepaid
    LINH T. VU, OSB #004164                            ☐    E-mail, pursuant to ORCP 9 G
    Senior Deputy City Attorney
    linh.vu@portlandoregon.gov                             E-mail copy, as a courtesy only
    ELIZABETH C. WOODARD, OSB #075667                      OJD EFILING SYSTEM, if
    Deputy City Attorney                                    registered at the party’s email
    beth.woodard@portlandoregon.gov                         address as recorded on the date of
    Portland City Attorney’s Office                         service in the eFiling system,
    1221 SW 4th Ave., Rm. 430                               pursuant to UTCR 21.100.
    Portland, OR 97204
    Telephone: (503) 823-4047                          ☐    Other
    Facsimile: (503) 823-3089
    Email: dan.simon@portlandoregon.gov
            linda.law@portlandoregon.gov
            linh.vu@portlandoregon.gov
            beth.woodard@portlandoregon.gov
            Attorneys for City of Portland, Ted
            Wheeler and Chuck Lovell


    GLENN GREENE                                       ☐    First-class mail, postage prepaid
    New York State Bar No. 2674448                     ☐    Facsimile, pursuant to ORCP 9 F
    Senior Trial Attorney
    DAVID G. CUTLER                                    ☐    Hand-delivery
    Illinois State Bar No. 6303130                     ☐    Overnight courier, delivery prepaid
    Trial Attorney                                     ☐    E-mail, pursuant to ORCP 9 G
    Torts Branch, Civil Division
    Constitutional and Specialized Tort Litigation         E-mail copy, as a courtesy only
    PO Box 7146                                            OJD EFILING SYSTEM, if
    Ben Franklin Station                                    registered at the party’s email
    Washington, D.C. 20044                                  address as recorded on the date of
    Telephone: (202) 616-4143                               service in the eFiling system,
    Facsimile: (202) 616-4314                               pursuant to UTCR 21.100.
    Email: glenn.greene@usdoj.gov
                                                       ☐    Other
             Attorneys for Defendants Wolf and
             Washington in their individual capacity




Page 2 -     Certificate of Service

4834-9405-7174.2
           Case 3:20-cv-01882-SI       Document 38    Filed 02/08/21    Page 11 of 11




    CHRIS GILMORE, OSB #980570                        ☐     First-class mail, postage prepaid
    Multnomah County Attorney’s Office                ☐     Facsimile, pursuant to ORCP 9 F
    501 SE Hawthorne Blvd., Ste. 500
    Portland, OR 97214                                ☐     Hand-delivery
    Telephone: (503) 988-3138                         ☐     Overnight courier, delivery prepaid
    Facsimile: (503) 988-3377                         ☐     E-mail, pursuant to ORCP 9 G
    Email: chris.gilmore@multco.us
                                                           E-mail copy, as a courtesy only
              Attorney for Multnomah County and            OJD EFILING SYSTEM, if
              Michael Reese                                 registered at the party’s email
                                                            address as recorded on the date of
                                                            service in the eFiling system,
                                                            pursuant to UTCR 21.100.
                                                      ☐     Other

           DATED: February 8th, 2021.


                                                     s/ John C. Clarke___________
                                                     Attorneys for Plaintiffs




Page 3 -      Certificate of Service

4834-9405-7174.2
